DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each of independent claims 1 and 21 has been amended to require “a weighting agent/a weighting agent comprising barite in an amount of about 20 to about 50 wt% based on a total weight of the drill-in fluid.”  It is the position of the Office that the amount of weighting agent as from 20-50 wt% based on a total weight of the drill-in fluid is not supported by the specification as filed.  [0017] does provide for an amount of weighting agent, but such is in lb/bbl, and is given as 0.1-600 lb/bbl.  As such, there is no support for the addition of a weighting agent, and most particularly barite as required by independent claim 21, in an amount by weight percent as instantly claimed.  The Examiner acknowledges Applicant discloses salts may be included in an amount of 20-50 weight percent based on a total weight of the drill-in fluid in [0010].  The Office also acknowledges such are suggested as added in an amount to provide a desired density.  Such, however, is insufficient to support wherein the weighting agent, and, most specifically, barite, is used in an amount within the range of weight percent instantly claimed.  Applicant appears to only suggest certain materials, i.e., dissolved salts, as used in the instantly claimed amount to increase the density of the fluid and does not appear to suggest all weighting agents as present in such an amount.  As such, the instant specification fails to support wherein any and/or all weighting agents are included in an amount within the range as claimed.  Applicant may overcome this rejection by more specifically reciting the weighting agents disclosed as included in such an amount within the independent claims with the claimed weight percent range.
Claims 2 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 2 and 24 have been amended to require “wherein a second polyol is added to polyethylene glycol.”  Although the specification as filed does indeed support the provision of a polyol selected from the Markush group presented in claim 2, as well as “combinations thereof,” thereby providing for a polyol comprising, for example, 2 polyols, the specification does not support the explicit addition of a second polyol to polyethylene glycol.  Furthermore, the specification does not support the addition of a second polyethylene glycol (lines 3-4 of claims 2 and 24) to the polyol previously required by each of independent claims 1 and 21.  The Examiner advises Applicant to replace the newly amended claim language of each of claims 2 and 24 with that which was previously presented in the claim set filed 04/21/22, wherein “the polyol further comprises at least another polyol selected from the group consisting of” was claimed since “combinations” of polyols are clearly supported by the specification as filed.  The Examiner also advises deletion of “polyethylene glycol” at the end of line 3 that bridges to the beginning of line 4 in each of claims 2 and 24 in order to avoid any confusion (see rejection under 35 USC 112(b) below).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of dependent claims 2 and 24 has been amended to require wherein a second polyol is added to the polyethylene glycol of independent claims 1 and 21.  The group from which this second polyol is selected includes, at the end of line 3 bridging to line 4, polyethylene glycol.  It is unclear as to how a second polyol of polyethylene glycol is added to the previously required polyethylene glycol of the independent claims since such is not a second polyol, but rather, the same polyol.  Is Applicant intending to require additional polyethylene glycol be added?  Clarification is required.  The Examiner advises deletion of “polyethylene glycol” at the end of line 3 that bridges to the beginning of line 4 in each of claims 2 and 24 in order to overcome this rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sawdon (US 2010/0248996 – cited previously) in view of Dobson, Jr. et al. (US 5,942,468- cited previously) and Pober (US 2017/0073566 – cited previously).
With respect to independent claim 1, Sawdon discloses a method comprising:
providing a drill-in fluid, wherein the drill-in fluid comprises: 
an aqueous liquid ([0046]-[0048]); 
a base oil ([0051]); 
a polyol, wherein the polyol comprises a polyalkylene glycol, wherein the polyol has a molecular weight of about 200 g/mol to about 1,000 g/mol ([0038]-[0039]);
an emulsifying surfactant ([0052]);  
a solid bridging agent ([0053]-[0055]);
a weighting agent in an amount of about 20 to about 50 wt% based on a total weight of the drill-in fluid ([0046], wherein the dissolved salts may be included in an amount up to 25% by weight and such content is further disclosed to affect the density of the wellbore fluid; since Applicant notes the dissolved salts of the instant specification in [0010] may be used to increase the density of the fluid, the dissolved salts of Sawdon are thus considered weighting agents as well) and
a filtration control agent selected from the group as claimed ([0052], wherein at least lignite derivatives are disclosed, i.e., “modified” lignite);
circulating the drill-in fluid through a drill-string and past a drill bit ([0002]); and 
drilling in a reservoir section of a subterranean formation to extend a wellbore in the reservoir section the drill-in fluid is circulated therein ([0002]; [0033]-[0035]; [0053]-[0055]).

Sawdon discloses wherein the polyol may comprise a polyalkylene glycol, as noted above, and, more specifically suggests polypropylene glycol.  Although silent to the polyalkylene glycol as polyethylene glycol as instantly claimed, Dobson, Jr. et al. suggests water soluble polyols that are included in invert emulsions used in drilling, wherein non-aqueous phase comprises diesel oil (col. 3, l. 64-67) and the aqueous phase comprises water soluble salts (col. 5, l. 27-34), to include polyethylene glycol for the purpose of varying the aqueous activity of the fluid while providing advantages over prior art fluids (col. 3, l. 32-46; col. 4, l. 42-45).  Since Sawdon discloses the inclusion of polyalkylene glycols in the disclosed invert emulsion and Dobson, Jr. et al. suggests polyethylene glycols having an overlapping molecular weight to those disclosed by Sawdon and used in similar amounts in an invert emulsion fluid, it would have been obvious to one having ordinary skill in the art to try a polyethylene glycol as the polyalkylene glycol in the invert drilling fluid of Sawdon in order to provide for varying the activity of the aqueous phase of the invert emulsion.

Sawdon suggests the presence of the polyol through example, wherein in several examples the polyol is present in an amount of about 4% by volume ([0067]; [0085]; [0090]; [0093]).  The reference additionally suggests an amount thereof as in the range of from 1.5-40% by volume (claims 28 and 29).  The reference additionally suggests the presence of the emulsifying surfactant through example, wherein NOVAMUL, FAZEMUL and EZ MUL  2F are disclosed as exemplary emulsifying surfactants suitable for use in the disclosed drill-in fluids ([0080]-[0081]) and suggested amounts for the use thereof is provided for through example in [0084], [0089], and [0092].  Although silent to the amount of the polyol and/or emulsifying surfactant in lb/bbl, given the exemplary amounts thereof suggested by Sawdon in the examples, one having ordinary skill in the art would recognize the optimal amounts of both the polyol and emulsifying surfactant to employ in the drill-in fluid in order to promote the desired promotion of ingress of low salinity water into the filter cake ([0031]) with an emulsified drill-in fluid since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  
Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration ranges for each component as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  Since the drill-in fluid of Sawdon is capable of use in a method as a drill-in fluid in accordance with the steps instantly claimed by independent claim 1, it does not appear that the claimed presence of each component would be considered critical in achieving such, and, as such, an unexpected result of using the presently claimed concentration ranges.  Therefore, it is the position of the Office that the determination of concentration of each component as claimed would be achievable through routine experimentation in the art.

Sawdon further discloses wherein the wellbore fluids disclosed may include any known additives, including filtration control agents, as noted above. Although silent to the amount of such an additive included in the wellbore fluid, it is the position of the Office that one having ordinary skill in the art would be capable of determining an optimal amount thereof to include within the fluid of Sawdon as based on the desired filtration control to impart to such a fluid for at least the reasons set forth above.  For example, Pober teaches drilling fluids similar to those disclosed by Sawdon wherein a fluid loss additive, i.e., filtration control agent, is included therein for the purpose of imparting an API fluid loss of less than 8 mL/30 minutes at 300 degrees F; exemplary fluid loss additives include methylestyrene-co-acrylate and substituted styrene copolymer as well as ADAPTA.  Such fluid loss additives are typically included in a concentration of 0.5 to 10 ppb of the drilling fluid ([0030]).  Since Sawdon discloses the inclusion of a filtration reducer in the disclosed drilling fluid and Pober suggests suitable examples thereof that encompass those instantly claimed, wherein such are present in an amount of 0.5 to 10 ppb of the drilling fluid so as to impart a fluid loss of less than 8 mL/30 minutes at 300 degrees F, it would have been obvious to one having ordinary skill in the art to try a fluid loss additive as suggested by Pober in the drilling fluid of Sawdon, and, further, provide an amount thereof within the instantly claimed range in order to impart a desired API fluid loss to the fluid that renders such suitable for drilling a well, i.e., less than 8 mL/30 minutes at 300 degrees F.  

With respect to dependent claim 2, Sawdon in view of Dobson suggests wherein the polyol is, and, thus “further comprises” polyethylene glycol.  Additionally, Dobson suggests wherein water soluble components of glycol, polypropylene glycols, polyethylene glycols and mixtures thereof are known to be used in water containing drilling fluids (col. 2, l. 33-40).  As such, it is the position of the Office it would have been obvious to one having ordinary skill in the art to try a polyol of polyethylene glycol that further comprises a polyol selected from the group as claimed since mixtures of such are known options for use in a drilling fluid and one of ordinary skill in the art would recognize the ability to use such when considering the method of Sawdon in view of Dobson.  The Examiner notes, Sawdon discloses wherein polypropylene glycols are suitable for use in the fluid disclosed therein and as such a combination as suggested above would be determinable through routine skill ([0039]).   
With respect to dependent claim 3, Sawdon suggests the presence of the polyol within the range as claimed for at least the reasons as set forth above with respect to independent claim 1.
With respect to depending claim 4, Sawdon discloses wherein the drill-in fluid is in the form of an invert emulsion, wherein the invert emulsion comprises an internal phase and an external phase, wherein the internal phase comprises the aqueous liquid, wherein the external phase comprises the base oil (abstract).
With respect to depending claim 5, Sawdon discloses wherein the base oil comprises diesel oil ([0051]).
With respect to depending claim 6, Sawdon discloses wherein the base oil comprises at least one oil selected from the group consisting of light mineral oil, diesel oil, a glycol ether solvent, a hydrotreated light petroleum distillate having about 9 to 16 carbon atoms, ethylene glycol monobutyl ether, diethylene glycol monobutyl ether, an alkane, an aromatic organic compound, a cyclic alkane, a paraffin, desulfurized hydrogenated kerosene, a polyolefin, a polydiorganosiloxane, a siloxane, an ester, the like, and combinations thereof ([0051]).
With respect to depending claims 7 and 9, Sawdon discloses the non-aqueous and aqueous phases, as noted above, and, further, suggests an amount of each phase, by volume, wherein the oil:brine ratio by volume is 99.5:0.5 to 40:60 (claims 28 and 29).  Although silent to such amounts as by weight as instantly claimed, given the suggestion of Sawdon provided herein, the amounts of each phase by weight would have been obvious to one having ordinary skill in the art since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Examiner notes, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such is critical.  Given the extensive weight range instantly claimed, it is the position of the Office such is not critical in the instant application.    
With respect to depending claim 8, Sawdon discloses wherein the aqueous liquid is selected from the group consisting of brine, sea water, fresh water, and combinations thereof ([0046]-[0047]).
With respect to depending claim 10, Sawdon discloses wherein the solid bridging agent is selected from the group consisting of calcium carbonate, salt particulates, iron carbonate, zinc carbonate, polylactic acid, wax particulates, magnesium carbonate, magnesium oxide, manganese tetraoxide, and combinations thereof ([0053]-[0055]).
With respect to dependent claim 11, Sawdon discloses wherein the solid bridging agent is present in the drill-in fluid, wherein it is further suggested the quantity of auxiliary substances and additives lie within the usual boundaries for a wellbore fluid ([0058]).  The reference additionally suggests exemplary fluids to include calcium carbonate in varying amounts ([0081], STARCARB; [0084]; [0089]).  Although silent to the amount thereof as within the vast range of about 1 wt.% to about 50 wt.% based on a total weight of the drill-in fluid, one having ordinary skill in the art to try an amount within such an expansive range given the suggestions of Sawdon since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  With regard to the particular size of such bridging agents, Sawdon further suggests a size range that overlaps that which is instantly claimed, wherein it is further noted the size chosen depends upon the particular operation and the size of the pores, fissures or other conduits in the rock formation ([0054]).  As such, it would have been obvious to one having ordinary skill in the art to employ a bridging agent having a size within the range as claimed as based on the size of the pores and fissures of the rock formation since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 12, Sawdon discloses exemplary fluids wherein the plastic viscosity, yield point and 10 second/10 minute gel strengths are provided (Tables 3-5).  The Examiner notes these values overlap the instantly claimed ranges and as such, it is the position of the Office that Sawdon discloses and/or at least suggests a plastic viscosity, yield point and 10 second/10 minute gel strength as claimed.  Additionally, Sawdon discloses the same fluid components as instantly claimed and disclosed by Applicant to provide for each of the claimed properties.  As such, it is the position of the Office that the fluid of Sawdon would have a plastic viscosity, yield point and 10 second/10 minute gel strengths within the ranges as claimed since it has been held “Products of identical chemical composition cannot have mutually exclusive properties.”  If there is any difference between the plastic viscosity, yield point and 10 second/10 minute gel strengths of the fluid of Sawdon and that of the instant claims, the differences would have been considered minor and obvious.  Additionally, given the suggested values for each of the plastic viscosity, yield point and 10 second/10 minute gel strengths of Sawdon, along with concentration ranges suggested for each component in the fluid as overlapping those instantly claimed, one of ordinary skill in the art would recognize the optimal value for each since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 13, Sawdon discloses exemplary fluids wherein the fluid loss thereof is measured and provided (Tables 3-5).  Although silent to the spurt loss of the fluids, the Examiner notes, the fluid loss values suggested fall within the range instantly claimed for the spurt loss. Additionally, Sawdon suggest the same fluid components as instantly claimed and disclosed by Applicant to provide for such a spurt loss, along with overlapping concentration values for each component.  As such, it is the position of the Office that the fluid of Sawdon would have a spurt loss within the range as claimed since it has been held “Products of identical chemical composition cannot have mutually exclusive properties.”  If there is any difference between the spurt loss of the fluid of Sawdon and that of the instant claims, the difference would have been considered minor and obvious.  Additionally, give the absence of evidence of criticality of the instantly claimed spurt loss range, as exemplified by the large range thereof claimed, and the intent of both Sawdon and the instant claims to form a filter cake on the surface of the wellbore with the drill-in fluid, it is the position of the Office that one of ordinary skill in the art would recognize an optimal suitable spurt loss required for achieving such purposes since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to dependent claim 14, Sawdon discloses wherein the drill-in fluid is in the form of an invert emulsion, wherein the invert emulsion comprises an internal phase and an external phase, wherein the internal phase comprises the aqueous liquid, wherein the external phase comprises the base oil (abstract; [0037]), wherein the base oil comprises diesel oil ([0051]) and, wherein the solid bridging agent comprise calcium carbonate ([0055]).  Sawdon further, suggests an amount of each phase, by volume, wherein the oil:brine ratio by volume is 99.5:0.5 to 40:60 (claims 28 and 29).  Although silent to such amounts as by weight as instantly claimed, given the suggestion of Sawdon provided herein, the amounts of each phase by weight would have been obvious to one having ordinary skill in the art since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Examiner notes, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such is critical.  Given the extensive weight range instantly claimed, it is the position of the Office such is not critical in the instant application.  Additionally, with regard to the amount of calcium carbonate, Sawdon discloses wherein the quantity of auxiliary substances and additives lie within the usual boundaries for a wellbore fluid ([0058]).  The reference additionally suggests exemplary fluids to include calcium carbonate in varying amounts ([0081], STARCARB; [0084]; [0089]).  Although silent to the amount thereof as within the vast range of about 1 wt.% to about 50 wt.% based on a total weight of the drill-in fluid, one having ordinary skill in the art to try an amount within such an expansive range given the suggestions of Sawdon since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Sawdon further discloses wherein the fluid may include weighting agents, examples thereof noted as barite, calcite, dolomite, hematite and haussmanite ([0052]).  The reference, however, is silent to wherein the drilling fluid further includes magnesium tetraoxide as claimed.  Pober suggests weighting agents included in an invert emulsion drilling fluid that includes a polyol in the internal aqueous phase ([0022]), wherein examples thereof include materials disclosed by Sawdon, such as barite and hematite, as well as manganese tetroxide, which are included in the drilling fluid for the purpose of increasing the density thereof ([0029]).  Since Pober suggests manganese tetroxide as an alternative weighting agent to those disclosed by Sawdon, it would have been obvious to one having ordinary skill in the art to try manganese tetroxide as a weighting agent in the drilling fluid of Sawdon in order to yield the predictable result of increasing the weight thereof to the desired density therewith as desired when a weighting agent is considered necessary for such purposes.




With respect to independent claim 21, Sawdon discloses a method comprising:
circulating an invert emulsion (abstract) drill-in fluid into a well bore while drilling through a reservoir section of a subterranean formation ([0002]; [0033]-[0035]; [0053]-[0055]), wherein the invert emulsion drill-in fluid comprises:
an aqueous internal phase comprising saltwater ([0046]-[0048]); 
a diesel base oil ([0051]); 
a polyol, wherein the polyol comprises a polyalkylene glycol, wherein the polyol has a molecular weight of about 200 g/mol to about 1,000 g/mol ([0038]-[0039]);
an emulsifying surfactant ([0052]);  
a solid bridging agent ([0053]-[0055]);
a weighting agent in an amount of about 20 to about 50 wt% based on a total weight of the drill-in fluid ([0046], wherein the dissolved salts may be included in an amount up to 25% by weight and such content is further disclosed to affect the density of the wellbore fluid; since Applicant notes the dissolved salts of the instant specification in [0010] may be used to increase the density of the fluid, the dissolved salts of Sawdon are thus considered weighting agents as well), as well as a weighting agent comprising barite ([0052], wherein barite may be included as a weighting agent; [0046], wherein barite content is reduced when used with salts, thereby suggesting the use of barite and salt together as a weighting agent, thus providing for a weighting agent comprising barite, wherein the overall weighting agent is thereby present in an amount as claimed); and
a filtration control agent selected from the group as claimed ([0052], wherein at least lignite derivatives are disclosed, i.e., “modified” lignite);
Sawdon discloses wherein the polyol may comprise a polyalkylene glycol, as noted above, and, more specifically suggests polypropylene glycol.  Although silent to the polyalkylene glycol as polyethylene glycol as instantly claimed, Dobson, Jr. et al. suggests water soluble polyols that are included in invert emulsions used in drilling, wherein non-aqueous phase comprises diesel oil (col. 3, l. 64-67) and the aqueous phase comprises water soluble salts (col. 5, l. 27-34), to include polyethylene glycol for the purpose of varying the aqueous activity of the fluid while providing advantages over prior art fluids (col. 3, l. 32-46; col. 4, l. 42-45).  Since Sawdon discloses the inclusion of polyalkylene glycols in the disclosed invert emulsion and Dobson, Jr. et al. suggests polyethylene glycols having an overlapping molecular weight to those disclosed by Sawdon and used in similar amounts in an invert emulsion fluid, it would have been obvious to one having ordinary skill in the art to try a polyethylene glycol as the polyalkylene glycol in the invert drilling fluid of Sawdon in order to provide for varying the activity of the aqueous phase of the invert emulsion.

Sawdon suggests the presence of the polyol through example, wherein in several examples the polyol is present in an amount of about 4% by volume ([0067]; [0085]; [0090]; [0093]).  The reference additionally suggests an amount thereof as in the range of from 1.5-40% by volume (claims 28 and 29).  The reference additionally suggests the presence of the emulsifying surfactant through example, wherein NOVAMUL, FAZEMUL and EZ MUL  2F are disclosed as exemplary emulsifying surfactants suitable for use in the disclosed drill-in fluids ([0080]-[0081]) and suggested amounts for the use thereof is provided for through example in [0084], [0089], and [0092].  Although silent to the amount of the polyol and/or emulsifying surfactant in lb/bbl, given the exemplary amounts thereof suggested by Sawdon in the examples, one having ordinary skill in the art would recognize the optimal amounts of both the polyol and emulsifying surfactant to employ in the drill-in fluid in order to promote the desired promotion of ingress of low salinity water into the filter cake ([0031]) with an emulsified drill-in fluid since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  
Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration ranges for each component as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  Since the drill-in fluid of Sawdon is capable of use in a method as a drill-in fluid in accordance with the steps instantly claimed by independent claim 1, it does not appear that the claimed presence of each component would be considered critical in achieving such, and, as such, an unexpected result of using the presently claimed concentration ranges.  Therefore, it is the position of the Office that the determination of concentration of each component as claimed would be achievable through routine experimentation in the art.

Sawdon further discloses wherein the wellbore fluids disclosed may include any known additives, including filtration control agents, as noted above. Although silent to the amount of such an additive included in the wellbore fluid, it is the position of the Office that one having ordinary skill in the art would be capable of determining an optimal amount thereof to include within the fluid of Sawdon as based on the desired filtration control to impart to such a fluid for at least the reasons set forth above.  For example, Pober teaches drilling fluids similar to those disclosed by Sawdon wherein a fluid loss additive, i.e., filtration control agent, is included therein for the purpose of imparting an API fluid loss of less than 8 mL/30 minutes at 300 degrees F; exemplary fluid loss additives include methylestyrene-co-acrylate and substituted styrene copolymer as well as ADAPTA.  Such fluid loss additives are typically included in a concentration of 0.5 to 10 ppb of the drilling fluid ([0030]).  Since Sawdon discloses the inclusion of a filtration reducer in the disclosed drilling fluid and Pober suggests suitable examples thereof that encompass those instantly claimed, wherein such are present in an amount of 0.5 to 10 ppb of the drilling fluid so as to impart a fluid loss of less than 8 mL/30 minutes at 300 degrees F, it would have been obvious to one having ordinary skill in the art to try a fluid loss additive as suggested by Pober in the drilling fluid of Sawdon, and, further, provide an amount thereof within the instantly claimed range in order to impart a desired API fluid loss to the fluid that renders such suitable for drilling a well, i.e., less than 8 mL/30 minutes at 300 degrees F.  

	With respect to depending claim 22, Sawdon discloses wherein the solid bridging agent comprises calcium carbonate ([0055]).
With respect to depending claim 23, Sawdon discloses wherein the fluid may include weighting agents, examples thereof noted as barite, calcite, dolomite, hematite and haussmanite ([0052]).  The reference, however, is silent to wherein the drilling fluid further includes magnesium tetraoxide as claimed.  Pober further suggests weighting agents included in an invert emulsion drilling fluid that includes a polyol in the internal aqueous phase ([0022]), wherein examples thereof include materials disclosed by Sawdon, such as barite and hematite, as well as manganese tetroxide, which are included in the drilling fluid for the purpose of increasing the density thereof ([0029]).  Since Pober suggests manganese tetroxide as an alternative weighting agent to those disclosed by Sawdon, it would have been obvious to one having ordinary skill in the art to try manganese tetroxide as a weighting agent in the drilling fluid of Sawdon in order to yield the predictable result of increasing the weight thereof to the desired density therewith as desired when a weighting agent is considered necessary for such purposes.
With respect to dependent claim 24, Sawdon in view of Dobson suggests wherein the polyol is, and, thus “further comprises” polyethylene glycol.  Additionally, Dobson suggests wherein water soluble components of glycol, polypropylene glycols, polyethylene glycols and mixtures thereof are known to be used in water containing drilling fluids (col. 2, l. 33-40).  As such, it is the position of the Office it would have been obvious to one having ordinary skill in the art to try a polyol of polyethylene glycol that further comprises a polyol selected from the group as claimed since mixtures of such are known options for use in a drilling fluid and one of ordinary skill in the art would recognize the ability to use such when considering the method of Sawdon in view of Dobson.  The Examiner notes, Sawdon discloses wherein polypropylene glycols are suitable for use in the fluid disclosed therein and as such a combination as suggested above would be determinable through routine skill ([0039]).   
With respect to depending claim 25, Sawdon discloses exemplary fluids wherein the plastic viscosity, yield point and 10 second/10 minute gel strengths are provided (Tables 3-5).  The Examiner notes these values overlap the instantly claimed ranges and as such, it is the position of the Office that Sawdon discloses and/or at least suggests a plastic viscosity, yield point and 10 second/10 minute gel strength as claimed.  Additionally, Sawdon discloses the same fluid components as instantly claimed and disclosed by Applicant to provide for each of the claimed properties.  As such, it is the position of the Office that the fluid of Sawdon would have a plastic viscosity, yield point and 10 second/10 minute gel strengths within the ranges as claimed since it has been held “Products of identical chemical composition cannot have mutually exclusive properties.”  If there is any difference between the plastic viscosity, yield point and 10 second/10 minute gel strengths of the fluid of Sawdon and that of the instant claims, the differences would have been considered minor and obvious.  Additionally, given the suggested values for each of the plastic viscosity, yield point and 10 second/10 minute gel strengths of Sawdon, along with concentration ranges suggested for each component in the fluid as overlapping those instantly claimed, one of ordinary skill in the art would recognize the optimal value for each since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 26, Sawdon discloses exemplary fluids wherein the fluid loss thereof is measured and provided (Tables 3-5).  Although silent to the spurt loss of the fluids, the Examiner notes, the fluid loss values suggested fall within the range instantly claimed for the spurt loss. Additionally, Sawdon suggest the same fluid components as instantly claimed and disclosed by Applicant to provide for such a spurt loss, along with overlapping concentration values for each component.  As such, it is the position of the Office that the fluid of Sawdon would have a spurt loss within the range as claimed since it has been held “Products of identical chemical composition cannot have mutually exclusive properties.”  If there is any difference between the spurt loss of the fluid of Sawdon and that of the instant claims, the difference would have been considered minor and obvious.  Additionally, give the absence of evidence of criticality of the instantly claimed spurt loss range, as exemplified by the large range thereof claimed, and the intent of both Sawdon and the instant claims to form a filter cake on the surface of the wellbore with the drill-in fluid, it is the position of the Office that one of ordinary skill in the art would recognize an optimal suitable spurt loss required for achieving such purposes since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant’s arguments and amendments with respect to the rejections of claims under 35 USC 112(b) as set forth in the previous office action have been fully considered; Applicant notes the claims have been amended, but the Examiner maintains an issue of indefiniteness exists.  It is unclear as to how a second polyol comprising polyethylene glycol (as would be provided for by choosing polyethylene glycol that bridges lines 3-4 of each of claims 2 and 24) is added to the previously claimed polyethylene glycol.  It is also the position of the Office there is insufficient support for the addition of a second polyol to the polyethylene glycol.  The Examiner notes the suggestions provided above within the rejections for overcoming each of these rejections.
Applicant's arguments with respect to the rejections of claims as unpatentable over Sawdon in view of Dobson and Pober, filed 04/21/22, have been fully considered, but they are not persuasive.
Applicant notes the amendments made to each of independent claims 1 and 21 and highlights the teachings of Sawdon.
Applicant asserts Sawdon uses polar organic liquid in the range of 1.5-40% which corresponds to values above 5 lb/bbl.  
The Examiner notes, no showing of how “values above 5 lb/bbl” is provided, nor an exact amount.
Applicant further asserts Sawdon uses the polar organic liquid to soak the filtercake and regain permeability.
The Examiner notes, Sawdon discloses the polar liquid as a component of the wellbore fluid/drill-in fluid ([0050]) and not as that which is used to soak the filtercake to regain permeability; a “further fluid” is disclosed as used for soaking purposes and such is a fluid having low salinity ([0048]).
With regard to the amount thereof, the Examiner maintains one of ordinary skill in the art would recognize an amount within the instantly claimed range as suitable through routine experimentation for at least the reasons set forth above.  The Examiner acknowledges Sawdon discloses wherein the polar liquid provides areas or routes in the filter cake that are susceptible to facilitate dissolution by the relatively low salinity water applied to the filter cake for removal thereof.  As such, one of ordinary skill would recognize an optimal amount thereof to include in order to provide the desired degree of removal/timing or removal of the filter cake as based on the conditions encountered in the formation and treatment being conducted therewith.  Should Applicant consider the instantly claimed amount of polyol to provide unexpected results to the drilling fluid and/or drill-in operation, inclusion of such within the claim may assist in distinguishing the claims over the prior art of record.  For example, does the instantly claimed amount provide for a particular property and/or result?  The Examiner notes, the instant claims require circulation of the instantly claimed fluid in the well while drilling without any further particular result or further use; should an unexpected result be achieved by the amount of polyol included that would distinguish the claims over the prior art, Applicant is invited to include such within the claims for further consideration.    
Applicant further notes Sawdon teaches to minimize the amount of weighting agent such as barite and therefore teaches away from a weighting agent in the amount as claimed.
The Examiner notes, Applicant points to [0010] of the specification as field as providing support for the instantly claimed weighting agent amount.  Therein, Applicant discloses the inclusion of dissolved salts in the amount instantly claimed for densifying purposes.  Similarly, Sawdon suggests the inclusion of salts to affect the density of the fluid, wherein such are included in an amount up to 25 weight percent.  As such, it is the position of the Office that Sawdon also provides for a dissolved salt weighting agent in an amount overlapping that disclosed by Applicant.  
With regard to the further comments pertaining to barite, the Examiner notes, barite is claimed in independent claim 21, but not required by independent claim 1.  Within claim 21, Applicant recites “a weighting agent comprising barite in an amount of” the instantly claimed range.  The Examiner notes, Sawdon discloses a weighting agent comprising barite wherein the overall weighting agent is present in the amount as claimed, i.e., when a reduced amount of barite is used with the dissolved salts present in an amount of, for example, 25%.  The claim does not explicitly require the weighting agent consist of barite in an amount as claimed, and, as such, the rejection is maintained as now set forth above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
09/01/22